--------------------------------------------------------------------------------

Exhibit 10.2


THIRD AMENDMENT TO THE CONTENT LICENSE, MARKETING AND SALES AGREEMENT


This Third Amendment (the “Amendment”) effective as of this [26] day of May,
2009, by and between Playboy.com, Inc., a Delaware corporation, with offices at
680 N. Lake Shore Drive, Chicago, IL 60611 (“Playboy.com”) and eFashion
Solutions, LLC, a New Jersey limited liability company having its principal
place of business at 80 Enterprise Avenue South, Secaucus, NJ 07094 (“EFS”)
hereby amends the Content License, Marketing and Sales Agreement entered into by
the parties on January 15, 2008, as previously amended by the First Amendment
dated October 3, 2008 (collectively the “Agreement”). All capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement. This Amendment is hereby incorporated into the Agreement by
reference.


In consideration of the mutual promises and covenants contained herein and for
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Playboy.com and EFS hereby agree as follows:


1.             Promotion of the Sites. Pursuant to Section 4.5 of the Agreement,
EFS shall promote the www.playboyvideo.com and www.playboyvod.com websites (the
“Sites”) on the Websites. Playboy.com shall provide EFS with all promotional
materials and formats for such promotion including, without limitation, the form
of all banner advertisements (the “Promotional Materials”). The Promotional
Materials may not be altered in any way without Playboy.com’s prior written
approval.


2.             Commission and Payments.


2.1           Subscription Commissions.  EFS shall be entitled to commissions as
follows (“Subscription Commissions”):


2.1.1           Commission for www.playboyvideo.com.  EFS shall be entitled to
receive from Playboy.com a fee equal to fifty percent (50%) of all Subscription
(defined below) to www.playboyvideo.com which Originate (defined below) from the
Websites.


2.1.2           Commission for www.playboyvod.com. EFS shall be entitled to
receive from Playboy.com a fee equal to fifty percent (50%) of the affiliate
fees Playboy.com receives from Adult Entertainment Broadcast Network (“AEBN”)
for all Subscriptions to www.playboyvod.com which Originate from the Websites.


2.1.3           Exclusion of Subscription Commissions.  Notwithstanding any
provision of the Agreement, the parties agree that the Subscription Commissions
and the Subscriptions are excluded from the definition of Net Merchandise Sales
and that no Royalty is due on same.


2.2           Definition of Subscriptions.  The term “Subscriptions” shall, with
respect to the sites set forth in Section 2.1 (“Sites”), refer to: (i) fees for
time-based subscriptions; (ii) rental fees; (iii) download fees; and (iv) any
other fees relating to the viewing of the materials currently or hereinafter
made available on such sites.  The term “Originate” shall refer to any
Subscription which is purchased by a person who links directly to any of the
Sites from any of the Websites and purchases a Subscription on the Sites in the
same session.  For the avoidance of doubt, once a person has purchased a
Subscription

 
 

--------------------------------------------------------------------------------

 

which Originated from the Websites, EFS shall be entitled to the recurring
revenue from the Subscription purchased by such person during that session.
However, EFS shall not be entitled to any revenue derived from customers who
have re-entered the Sites, even if the customer previously followed a link from
the Websites.


2.3           Tracking and Reporting of Subscriptions.  Playboy.com shall be
responsible for tracking all Subscriptions purchased, and shall provide a
monthly report to EFS providing all information relating to all Subscriptions
purchased on the Sites including, but not necessarily limited to, type of
Subscription, Subscription Fees paid, and the amount of Subscription Commissions
that are due (“Subscription Report”).


2.4           Payments. Payment of the Subscription Commissions shall be made by
Playboy.com to EFS on a monthly basis, within forty-five (45) days of the end of
each month.  Playboy.com shall provide a Subscription Report with each
Subscription Commission payment. All payments shall be made by electronic
transfer of immediately available funds in United States Dollars through a bank
designated by EFS or by check.


2.5           Audit Right.  EFS shall have the same audit rights as Playboy.com,
as set forth in Section 6.11 of the Agreement.


3.             Termination.


This Amendment shall be coterminous with the Agreement. In addition, either
Party may terminate this Agreement at any time for any reason upon thirty (30)
days prior written notice without terminating the Agreement as a whole.


4.             No replacement.  Except as expressly set forth herein, no
provision of this Amendment shall be interpreted to replace or delete any
provision of the Agreement. All provisions of the Agreement which are not
expressly replaced or deleted by this Amendment shall remain in full force and
effect and shall, where appropriate, apply to the terms of this Amendment. In
the event of a conflict between the Agreement and this Amendment with respect to
the promotion of the Playboy websites, this Amendment shall govern.


5.             Counterparts. This Amendment may be executed in any number of
counterparts. Any counterpart may be executed by facsimile. All counterparts
shall collectively constitute one and the same agreement.


6.             Entire Agreement. The terms and agreements contained in this
Amendment and the Agreement (including the exhibits and/or schedules attached
hereto) constitute the entire agreement between the parties relating to the
subject matter hereunder and shall supersede all previous communications between
the parties with respect to the subject matter hereunder.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending this Agreement to be effective
as of the Effective Date, have caused this Agreement to be executed by a duly
authorized representative of each.


PLAYBOY.COM, INC.
 
EFASHION SOLUTIONS, LLC
                         
By:
   
By:
               
Name:
   
Name:
               
Title:
   
Title:
   

 
 

--------------------------------------------------------------------------------